Knight, P. J.,
In the above case, the recount board reported that four ballots were rejected by the board, and an undisclosed number of split ballots were improperly marked.
On this report the court made the order, without examining the election returns, which were not set forth in the report. This was an error and an oversight.
An examination of the election returns, as set forth in the brief of exceptants, which we have no cause to question, discloses that the vote for the various candidates, with one exception, differs from nine to eleven votes. In most cases, it was three or four votes.
We do not feel it is necessary in this case to decide whether there was substantial error as to the other candidates, because the one exception makes it clear that in his case substantial error was committed.
The vote for Burgess of the Borough of Norristown was as follows:
Election Board Recount Board
William A. March, Republican .. 239 231
Thomas Hasson, Democrat .... 206 137
It will be seen that Mr. Hasson was given 69 more votes by the election board than he was awarded by the recount board.
In addition, the number of ballots cast in the district at that election was 399. If we add the votes cast for the Republican and Democratic nominees, for *444burgess, the total is 445 votes, or 46 more votes than there were ballots cast.
We have no difficulty in holding that this was substantial error.
And now, February 1, 1950, the exceptions are sustained, our order of December 3, 1949, in the above matter is revoked, and the prothonotary is directed to return the $50 deposited in this case to Harold J. Gomery, Mary Brown, and Marie McGabey, petitioners.